Citation Nr: 1618313	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-21 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to January 22, 2015, and greater than 40 percent thereafter, for lumbosacral strain with degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claim of entitlement to a disability rating greater than 10 percent for lumbosacral strain with degenerative disc disease.  The Veteran disagreed with this decision in May 2009.  He perfected a timely appeal in May 2010.

In February 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed the AOJ to attempt to obtain the Veteran's updated treatment records and schedule him for an examination to determine the current nature and severity of his service-connected lumbosacral strain with degenerative disc disease.  The requested records subsequently were associated with the claims file and the requested examination occurred in August 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2015 rating decision, the RO assigned a higher 40 percent rating effective January 22, 2015, for the Veteran's service-connected lumbosacral strain with degenerative disc disease.  The Veteran continued to disagree with the disability ratings assigned for his service-connected lumbosacral strain with degenerative disc disease.  Having reviewed the record evidence, the Board finds that the issue on appeal should be characterized as stated on the title page of this decision.

In a November 2015 decision, the RO denied, in pertinent part, the Veteran's claims of service connection for scars in multiple locations, a right elbow condition, a right wrist condition, and for a skin condition.  The RO also determined that new and material evidence had not been received sufficient to reopen previously denied claims of service connection for residuals of a left ankle sprain, left knee chondromalacia, and for a right hand disability.  These issues are not in appellate status.  See 38 C.F.R. § 20.302 (2015).

The issues of entitlement to service connection for peripheral neuropathy, including as due to service-connected lumbosacral strain with degenerative disc disease, entitlement to service connection for headaches, including as due to service-connected lumbosacral strain with degenerative disc disease, entitlement to service connection for a right hip disability, including as due to service-connected lumbosacral strain with degenerative disc disease, and whether new and material evidence has been received to reopen a claim of service connection for a right knee disability have been raised by the record in a March 2016 VA Form 21-526EZ but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected disabilities.  In light of Rice, this claim is addressed in the REMAND portion of the decision below.  Both the Veteran's inferred TDIU claim and his increased rating claim for lumbosacral strain with degenerative disc disease are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his service-connected lumbosacral strain with degenerative disc disease is more disabling than currently evaluated.  The Board has inferred a TDIU claim due exclusively to the Veteran's service-connected disabilities based on a review of the record evidence.  The Board acknowledges that the Veteran's increased rating claim for lumbosacral strain with degenerative disc disease previously was remanded to the AOJ in February 2015.  Having reviewed the record evidence, additional development is required before the underlying increased rating claim for lumbosacral strain with degenerative disc disease can be adjudicated on the merits. 

With respect to the Veteran's increased rating claim for lumbosacral strain with degenerative disc disease, the Board notes that, after the AOJ re-certified this appeal in September 2015, it began additional development of this claim.  A review of the Veteran's VBMS eFolder shows that, in April 2016, the AOJ requested that the Veteran be scheduled for another VA musculoskeletal conditions Disability Benefits Questionnaire (DBQ) even though the Veteran's back was examined in an August 2015 VA DBQ (as noted in the Introduction).  It appears that the AOJ may have requested an examination in April 2016 as part of the development of the claim of service connection for peripheral neuropathy, including as due to service-connected lumbosacral strain with degenerative disc disease, which the Veteran included on his March 2016 VA 21-526EZ (as also noted in the Introduction).  The Board observes that this examination may generate relevant findings as to the current nature and severity of the Veteran's service-connected lumbosacral strain with degenerative disc disease.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated VA treatment records should be obtained, to include a copy of the VA musculoskeletal DBQ requested in April 2016.

With respect to the Veteran's inferred TDIU claim, the Board notes that, in a letter received by the AOJ in March 2016, the Veteran asserted that his service-connected lumbosacral strain with degenerative disc disease had interfered with his job at the U.S. Postal Service (USPS) prior to his retirement.  He also stated that, prior to his retirement, the USPS had allowed him to go on family & medical leave for 1 week every 5 weeks due to the severity of his service-connected lumbosacral strain with degenerative disc disease.  He stated further that his physician had advised him to retire in January 2012 as soon as he was eligible to retire from the USPS due to the severity of his service-connected lumbosacral strain with degenerative disc disease.  

The Board notes that, although the Veteran currently does not meet the scheduler criteria for a TDIU, entitlement to a TDIU may be established on an extraschedular basis, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. §§ 4.16(a), (b) (2015).  Service connection is in effect for lumbosacral strain with degenerative disc disease, evaluated as 40 percent disabling effective January 22, 2015, for radiculopathy of the left lower extremity, evaluated as 10 percent disabling effective August 27, 2015, and for tinnitus, evaluated as 10 percent disabling effective September 17, 2015.  The Veteran's combined disability rating for compensation is 50 percent effective August 27, 2015.  See 38 C.F.R. § 4.25 (2015).  

As noted, the Veteran reported that he was advised by his physician to retire when he was eligible to do so in January 2012 as a result of his service-connected lumbosacral strain with degenerative disc disease.  It is not clear to the Board whether the Veteran currently is employed or if, as he reported in his March 2016 letter, his service-connected disabilities precluded his employability after he retired from the USPS in January 2012.  Thus, the Board finds that, on remand, the Veteran should be given the opportunity to complete a VA Form 21-8940 and, among other things, identify the service-connected disabilities which preclude his employability and provide a complete employment history.  The Board will also afford the Veteran a Social and Industrial Survey.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the completed VA opinions and/or examinations that were requested on a VA Form 21-2507a dated on April 26, 2016.  All efforts to obtain these records should be documented in the claims file.

2.  Provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to lost time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

